RE: ATTORNEY GENERAL OPINION REQUEST REGARDING RURAL ELECTRIC COOPERATIVES
THE ATTORNEY GENERAL HAS RECEIVED A REQUEST FOR A FORMAL OPINION FROM MR. GERALD HUNTER REGARDING THE APPLICATION OF THE OKLAHOMA OPEN MEETINGS ACT TO RURAL ELECTRIC COOPERATIVES. OUR FILE ALSO CONTAINS MR. HUNTER'S LEGAL OPINION ON THE SUBJECT. BECAUSE THE CENTRAL ISSUE OF YOUR OPINION REQUEST HAS BEEN ANSWERED IN A PREVIOUSLY ISSUED OFFICIAL ATTORNEY GENERAL OPINION, AG OPINION 89-072, THE ATTORNEY GENERAL MUST DECLINE IN ISSUING A SECOND FORMAL OPINION ON THE SUBJECT.
THE LEGAL OPINION AND SUPPORTING AUTHORITIES OUTLINED IN MR. HUNTER'S BRIEF ARE, IN THIS WRITER'S OPINION, THE CORRECT INTERPRETATION OF THE LAW. BOTH CASE LAW AND THE RECENT ATTORNEY GENERAL OPINION 89-072 STATE THAT RURAL ELECTRIC COOPERATIVES, ORGANIZED PURSUANT TO THE RURAL ELECTRIC COOPERATIVE ACT 18 O.S. 437 ET SEQ., ARE NOT PUBLIC BODIES BUT RATHER PRIVATE CORPORATIONS. IT ALSO DOES NOT APPEAR THAT RURAL ELECTRIC COOPERATIVES RECEIVE ANY MONEY, IN WHOLE OR IN PART, FROM STATE REVENUES. THE MONEY RECEIVED BY THE COOPERATIVES ARE FROM FUNDING FROM THE FEDERAL GOVERNMENT OR FROM THE COOPERATIVE MEMBERSHIP.
IN ORDER TO BE A PUBLIC BODY WITHIN THE MEANING OF THE OKLAHOMA OPEN MEETINGS ACT, 25 O.S. 304 (1989), AN ENTITY MUST BE ". . . SUPPORTED IN WHOLE OR IN PART BY PUBLIC FUNDS OR ENTRUSTED WITH THE EXPENDING OF PUBLIC FUNDS, OR ADMINISTERING PUBLIC PROPERTY . . ." FROM THE ENTIRE CONTEXT OF THE OPEN MEETINGS ACT IT IS CLEAR THAT THE PUBLIC FUNDS REFERRED TO MEAN FUNDS RECEIVED FROM STATE COFFERS IN CONTRAST TO THOSE RECEIVED FROM FEDERAL GRANT PROGRAMS.
I WOULD ASSUME THAT THE CORPORATE BYLAWS AND ARTICLES OF THESE PRIVATE CORPORATIONS WOULD SPELL OUT CERTAIN REQUIREMENTS OF MEMBERSHIP MEETINGS, NOTICES AND OTHER PERTINENT MATTERS. THE LAW PROVIDES FOR APPROPRIATE LEGAL REMEDIES FOR A CORPORATION'S BREACH OF ITS FIDUCIARY DUTY TO ITS SHAREHOLDERS.
SHOULD YOU HAVE ANY FURTHER QUESTIONS OR COMMENTS ON THIS SUBJECT, PLEASE DO NOT HESITATE TO CONTACT ME DIRECTLY.
(RACHEL LAWRENCE-MOR)